DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 07/27/2020.  Claims 1-17 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 9, 14 rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (20160226359) in view of Xu et al. (20180111163)
Regarding claim 1. Guo teaches a linear vibration actuator [fig 1] comprising: a housing [housing of fig 1] that extends in a predetermined vibration direction; 
a mover [120] that is housed in the housing, extends in the vibration direction, and has a plurality of magnets [1220-1222] linearly arrayed in the vibration direction; 
a guide portion [152/162] that is housed in the housing and holds the mover to be allowed to linearly move in the vibration direction; 
a plurality of planar coils [141-142] that are housed in the housing, are wound in a flat plate shape on a flat surface which is in the vibration direction and faces the mover, and linearly vibrate the mover in the vibration direction when receiving a drive current [current applied to coil]; 
a pair of first biasing magnets [121/123] that are respectively arranged at both ends of the mover in the vibration direction; 
and a pair of second biasing magnets [11/13] that are respectively arranged facing the pair of first biasing magnets in the housing, 
However, Guo does not explicitly mention respectively have the same polarities as those of the pair of first biasing magnets to bias the mover in the vibration direction. 
Xu teaches respectively have the same polarities as those of the pair of first biasing magnets to bias the mover in the vibration direction [¶12].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo power machine to a similar configuration as Xu power machine in order to have a motor where damping block is not required, thereby assembling steps are simplified and assembly efficiency is improved [¶12].

Regarding claim 2. Guo as modified teaches the linear vibration actuator according to claim 1, wherein the mover comprises an outer frame portion [1202], and the plurality of magnets linearly arrayed in the vibration direction and the pair of first biasing magnets are held integrally with the outer frame portion [see 121/123 are in 120].  

Regarding claim 4. Guo as modified teaches the linear vibration actuator according to claim 1, wherein an array of the plurality of magnets in the mover is an array including an N-S array in which magnetizing directions of two adjacent magnets are perpendicular to the flat surface and opposite to each other [¶12 if Xu].  

Regarding claim 9. Guo as modified teaches the linear vibration actuator according to claim 1, wherein the flat surface includes a pair of flat surfaces sandwiching the mover between the flat surfaces [i.e. flat surface shown in fig 1 inside housing].  

Regarding claim 14. Guo as modified teaches the linear vibration actuator according to claim 1, wherein the mover has a plurality of mover portions which is arranged in the vibration direction and in which adjacent mover portions are elastically connected to each other [Guo it is understood mover portions are elastically connected since materials are elastic to a degree].  


Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Xu et al. and further in view of Ishii et al. (20180001348) 
Regarding claim 5. Guo as modified teaches the linear vibration actuator according to claim 1, 
However, Guo as modified does not explicitly mention wherein an array of the plurality of magnets in the mover is an array including a Halbach array in which a magnetizing direction of one magnet of two adjacent magnets is perpendicular to the flat surface, while a magnetizing direction of the other magnet is parallel to the vibration direction. 
Ishii teaches wherein an array of the plurality of magnets in the mover is an array including a Halbach array in which a magnetizing direction of one magnet of two adjacent magnets is perpendicular to the flat surface, while a magnetizing direction of the other magnet is parallel to the vibration direction [¶49]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo’s modified power machine to a similar configuration as Ishii power machine in order to reduce stray field produce on opposing side and improves field confinement.

Regarding claim 6. Guo as modified teaches the linear vibration actuator according to claim 5, wherein the first biasing magnet also serves as the other magnet at both ends of the Halbach array in the vibration direction [function of cited magnet Guo].  


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Xu et al. and further in view of Katada (20170279343)
Regarding claim 13. Guo as modified teaches the linear vibration actuator according to claim 1, 
However, Guo as modified does not explicitly mention wherein 45the guide portion is a rod-shaped guide shaft, the guide shaft slidably holds the mover, and a holder that can slide with the guide shaft is formed on an outer frame portion of the mover.  
Katada teaches wherein 45the guide portion is a rod-shaped guide shaft [8], the guide shaft slidably holds the mover, and a holder that can slide with the guide shaft is formed on an outer frame portion of the mover [implicit, ”guide shafts 8 that protrude on both sides in the axial direction thereof” ¶24-¶25].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a shaft guide as suggested by Katada in order to allow the moving part move in a stable vibrating motion against turbulence and also to prevent the outer structure from coming into contact with inner structure and colliding when the portable equipment is dropped on the ground.


Claims 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Xu et al. and further in view of Kim et al. (20140265651)
Regarding claim 15. Guo as modified teaches the linear vibration actuator according to claim 1, wherein the housing comprises a peripheral wall portion, a bottom plate portion, and a ceiling plate portion [Guo housing shows all parts]. 
However, Guo does not explicitly mention the peripheral wall portion is formed of a soft magnetic material.
Kim teaches the peripheral wall portion is formed of a soft magnetic material [¶46, casing is understood to be a soft material].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic material in order to reduce magnetic leakage.

Regarding claim 17. Guo as modified teaches the linear vibration actuator according to claim 15, wherein the bottom plate portion and the ceiling plate portion are each divided into three, and both end portions of the three are formed of the soft magnetic material [Kim ¶46].

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Xu et al. in view of Kim et al. and further in view of Bang et al. (20120187780)
Regarding claim 16. Guo as modified teaches the linear vibration actuator according to claim 15. 
However, Guo as modified does not explicitly mention wherein at least a portion of the bottom plate portion and the ceiling plate portion, that faces the plurality of magnets linearly arrayed in the vibration direction is formed of a non-magnetic material.
Bang teaches wherein at least a portion of the bottom plate portion and the ceiling plate portion, that faces the plurality of magnets linearly arrayed in the vibration direction is formed of a non-magnetic material [¶69].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use non magnetic materials as suggested by Band in order to reduce attractive force between magnet and adjacent structure which can drive a magnetic force towards design requirements.



Allowable Subject Matter
Claims 3, 7-8, 10 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839